UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7457


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK JEROME TRUTTLING,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:12-cr-00029-MFU-RSB-1; 7:13-cv-80683-MFU-RSB)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Jerome Truttling, Appellant Pro Se.      Ashley Brooke
Neese, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derrick Jerome Truttling seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and motion to reconsider.                     The order is not appealable

unless    a    circuit       justice      or   judge    issues          a    certificate      of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2012).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by         demonstrating        that

reasonable      jurists        would      find      that        the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the         prisoner       must

demonstrate      both    that       the    dispositive          procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Truttling has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument       because       the        facts   and   legal

contentions      are    adequately        presented        in    the        materials     before

this court and argument would not aid the decisional process.

                                               2
    DISMISSED




3